Citation Nr: 1631639	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, major depression, and depressive disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  

This appeal came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, the Board remanded the issue listed above.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received requests from the appellant and his authorized representative to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 2014 rating decision granted service connection for dysthymia and other specified trauma stressor related disorder.  The matter was subsequently recertified to the Board.  In July 2015 and July 2016, the Veteran and his authorized representative, respectively, submitted written requests to withdraw his appeal.  Thus, there are no allegations of error, and the Board has no jurisdiction.  



ORDER

The appeal is dismissed.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


